Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 1 of 48




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA



   FEDERAL TRADE COMMISSION,

               Plaintiff,

         v.                                     Case No.: 18-cv-62593-DPG

   SIMPLE HEALTH PLANS LLC, a Florida limited
   liability company, et al.,

               Defendants.



       PLAINTIFF FEDERAL TRADE COMMISSION’S MOTION FOR SUMMARY
         JUDGMENT AND MEMORANDUM OF LAW IN SUPPORT THEREOF
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 2 of 48




                                                       TABLE OF CONTENTS

I.     Background and Summary of Undisputed Facts ......................................................................... 2

       A.     Procedural History .............................................................................................................. 2

       B.     Defendants’ Deceptive Telemarketing Operation .............................................................. 3

              1. Defendants’ Memberships and Discount Plans ............................................................ 3

              2. Defendants’ Deceptive Lead Generation ...................................................................... 5

              3. Defendants’ Deceptive Telemarketing Calls ................................................................ 7

                    a.    Defendants Began Calls By Instilling the “Fear of God” in Consumers............... 8

                    b.    Defendants Falsely Described Their Products to “Legitimize” Them .................. 9

              4. Defendants Rushed Consumers Through a Bogus Verification Process That Their
                 Own Script Instructed Consumers To Ignore ............................................................. 11

       C.     Many Consumers Complained About Defendants’ Misrepresentations ........................... 12

              1. Complaints to Defendants During Cancellation ......................................................... 12

              2. Complaints and Escalations to Defendants’ Plan Administrator.............................. 144

              3. Complaints to Other Third Parties .............................................................................. 15

       D.     Government Investigations ............................................................................................... 17

       E.     The Simple Health Common Enterprise ......................................................................... 177

       F.     Dorfman’s Control, Participation, and Knowledge .......................................................... 18

       G.     Consumer Harm .............................................................................................................. 211

II.    The Court Should Draw Adverse Inferences from the Corporate Defendants’ Former
         Executives’ Fifth Amendment Invocations ........................................................................... 22

III.   Legal Standard......................................................................................................................... 233

IV.    Count I: Defendants Deceived Consumers About Their Products, Qualifications, and
       Affiliations, in Violation of the FTC Act. ................................................................................. 24




                                                                          i
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 3 of 48




       A.     Defendants Made Widespread Misrepresentations About Their Affiliations, Expertise,
              and Products ...................................................................................................................... 25

       B.     Defendants’ Representations Were False and Likely to Mislead Reasonable
              Consumers......................................................................................................................... 27

       C.     Defendants’ Representations Were Material to Consumers ............................................. 30

V.     Count II: Defendants Conducted a Massive Nationwide Deceptive Telemarketing Scheme
       in Violation of the Telemarketing Sales Rule. .......................................................................... 31

       A.     Defendants’ Material Misrepresentations Violated Parts 310(a)(2)(iii) and
              310.3(a)(4) of the TSR ...................................................................................................... 32

       B.     Defendants’ False Claims of Affiliation Violated Part 310.3(a)(2)(vii) of the TSR. ....... 32

VI.    The Undisputed Facts Show That Defendants Operated Their Deceptive Scheme as
       a Common Enterprise. .............................................................................................................. 33

VII.   Defendant Dorfman Is Individually Liable for the Defendants’ Violations of the FTC Act
       and the Telemarketing Sales Rule ............................................................................................. 34

       A.     Dorfman’s Authority to Control or Direct Participation in the Unlawful Practices ......... 34

       B.     Dorfman’s Knowledge of the Unlawful Practices ............................................................ 36

VIII. The Court Should Enter the Proposed Order for Injunctive and Monetary Relief. ................ 377

       A.     The Court Should Enter a Permanent Injunction Against Defendants. ............................ 38

       B.     The FTC Seeks Reasonable and Appropriate Equitable Monetary Relief to Refund
              What Defendants Took From Consumers......................................................................... 39

IX.    Conclusion ................................................................................................................................. 40




                                                                           ii
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 4 of 48




                                              TABLE OF AUTHORITIES

   Cases

   Allen v. Tyson Foods, Inc., 121 F.3d 642 (11th Cir. 1997)........................................................... 24

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ................................................................. 24

   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) ............................................................................. 23

   Cole v. Am. Capital Partners Ltd., Inc., 2008 WL 2986444 (S.D. Fla. Aug. 4, 2008) ................ 22

   Coquina Investments v. TD Bank, N.A., 760 F.3d 1300 (11th Cir. 2014)..................................... 23

   FTC v. Simple Health Plans LLC, 801 F. App’x 685 (11th Cir. 2020) ......................................... 3

   FTC v 1st Guar. Mortg. Corp., 2011 WL 1233207 (S.D. Fla. Mar. 30, 2011) ............................ 36

   FTC v. Amy Travel Serv., 875 F.2d 564 (7th Cir. 1989)......................................................... 36, 37

   FTC v. Bronson Partners, LLC, 654 F.3d 359 (2d Cir. 2011) ...................................................... 40

   FTC v. Commerce Planet, Inc., 878 F. Supp. 2d 1048 (C.D. Cal. 2012) ..................................... 36

   FTC v. Credit Bureau Center, LLC, 937 F.3d 764 (7th Cir. 2019) .............................................. 36

   FTC v. Cyberspace.Com, LLC, 453 F.3d 1196 (9th Cir. 2006) .................................................... 29

   FTC v. Gem Merch. Corp., 87 F.3d 466 (11th Cir. 1996) ............................................................ 34

   FTC v. IAB Mktg. Assocs., LP, 746 F.3d 1228 (11th Cir. 2014) .................................................. 35

   FTC v. Lanier Law, LLC, 715 F. App’x 970 (11th Cir. 2017) ..................................................... 33

   FTC v. Life Mgmt. Servs. of Orange County, 350 F. Supp.3d 1246 (M.D. Fla. 2018)................. 32

   FTC v. Nat’l Urological Grp., Inc., 645 F. Supp. 2d 1167, 1189 (N.D. Ga. 2008) ..................... 27

   FTC v. NPB Advert., Inc., 218 F. Supp. 3d 1352 (M.D. Fla. 2016) ............................................. 34

   FTC v. Partners In Health Care Ass’n, Inc., 189 F. Supp. 3d 1356 (S.D. Fla. 2016) ........... passim

   FTC v. Pointbreak Media, LLC, 376 F. Supp. 3d 1257 (S.D. Fla. 2019) ............................... 34, 39

   FTC v. SlimAmerica, Inc., 77 F. Supp. 2d 1263 (S.D. Fla. 1999) ................................................ 30



                                                                iii
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 5 of 48




   FTC v. Stefanchik, 2007 WL 1058579 (W.D. Wash. Apr. 3, 2007) ............................................. 26

   FTC v. Tashman, 318 F.3d 1273 (11th Cir. 2003)........................................................................ 24

   FTC v. Transnet Wireless Corp., 506 F. Supp. 2d 1247 (S.D. Fla. 2007) .................. 24, 30, 34, 35

   FTC v. U.S. Oil & Gas Corp., 748 F.2d 1431, 1434 (11th Cir. 1984) ......................................... 38

   FTC v. USA Beverages, Inc., 2005 WL 5654219 (S.D. Fla. Dec. 6, 2005) .................................. 30

   FTC v. USA Fin., LLC, 415 F. App’x 970 (11th Cir. 2011) ................................................... 29, 38

   FTC v. Washington Data Res., 856 F. Supp. 2d 1247 (M.D. Fla. 2012) ................................ 30, 33

   FTC v. Washington Data Res., Inc., 704 F.3d 1323 (11th Cir. 2013) .................................... 38, 39

   FTC v. Wilcox, 926 F. Supp. 1091 (S.D. Fla. 1995) ..................................................................... 36

   Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of N.Y., 447 U.S. 557 (1980) ........................ 29

   Kraft Inc. v. FTC, 970 F.2d 311 (7th Cir. 1992) ........................................................................... 30

   LiButti v. United States, 107 F.3d 110 (2d Cir.1997) ................................................................... 23

   Lorillard Tobacco Co. v. Reilly, 533 U.S. 525 (2001).................................................................. 29

   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986).................................... 24

   McGregor v. Chierico, 206 F.3d 1378 (11th Cir. 2000) ............................................................... 40

   Novartis v. FTC, 223 F.3d 783 (D.C. Cir. 2000) .......................................................................... 30

   SEC v. Calmes, 2010 WL 11505260 (S.D. Fla. Nov. 19, 2010) ................................................... 23

   Tomasini v. Mt. Sinai Med. Ctr. of Fla., Inc., 315 F. Supp. 2d 1252 (S.D. Fla. 2004) ................. 24

   United States v. W.T. Grant Co., 345 U.S. 629 (1953) ................................................................. 38

   Va. State Bd. of Pharm. v. Va. Citizens Consumer Council, Inc., 425 U.S. 748 (1976)............... 29

   Statutes

   15 U.S.C. § 45(a)(1)...................................................................................................................... 24

   15 U.S.C. § 53(b) .................................................................................................................... 37, 38



                                                                        iv
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 6 of 48




   15 U.S.C. § 57b ............................................................................................................................. 38

   16 C.F.R. § 310.3(a)(2)(iii) ........................................................................................................... 32

   16 C.F.R. § 310.3(a)(2)(vii) .......................................................................................................... 32

   16 C.F.R. § 310.3(a)(4) ................................................................................................................. 32

   18 U.S.C. § 18022(b)(1) ................................................................................................................. 4

   18 U.S.C. §18022(c)(1) ................................................................................................................... 4

   26 U.S.C. § 5000A .......................................................................................................................... 5

   42 U.S.C. § 18001 ........................................................................................................................... 4

   45 CFR § 155.410 ........................................................................................................................... 5

   Other Authorities

   Fed. R. Civ. P. 56(a) ..................................................................................................................... 23

   Rules

   FTC Policy Statement on Deception, Appended to Matter of Cliffdale Assocs., Inc., 103 F.T.C.

      174 (1984) ................................................................................................................................. 30




                                                                          v
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 7 of 48




          Overwhelming and undisputed facts show that under Defendant Steven Dorfman’s

   direction, an amalgam of companies acting as “Simple Health” (“Corporate Defendants”)1

   deceived tens of thousands of consumers into paying at least $400 million for subpar healthcare

   products. Defendants promised comprehensive insurance with minimal out-of-pocket expenses,

   but enrolled consumers in wellness plans, discount plans, and association memberships that

   offered nominal discounts and payouts instead of the promised benefits. This scheme earned

   Defendants over $195 million before the Court entered a temporary restraining order against

   them at the Federal Trade Commission’s (“FTC”) request. (ECF No. 15).

          Defendants cannot dispute the clear picture of their years-long, callous deception

   demonstrated by their own words captured in recordings of their calls with consumers, internal

   emails, and other business records. Nor can they dispute the substantial harm they caused their

   consumer victims, as evidenced by the thousands of complaints made to Defendants, their

   business partners, and regulators. Consumers complained in droves about the complete mismatch

   between what Defendants promised and what they actually got. Many suffered devastating

   medical and financial consequences.

          The heartbreaking outcomes for their victims did not deter Dorfman or the Corporate

   Defendants. They denied responsibility, lied about the existence of evidence of their

   wrongdoing, and continued to line their own pockets using the same practices. The undisputed

   evidence shows that Dorfman was fully aware of his companies’ unlawful conduct and directly

   participated in it. Because he had the authority to control the unlawful practices, he also had the

   authority to end them. Instead, he doubled down on the deception during the sales calls, directing

   his customer service employees to continue to mislead consumers who complained or tried to

   1
    Individual defendant Candida Girouard and counsel for the FTC have reached a proposed settlement,
   and this proceeding as to Girouard is stayed pending formal approval by the Commission of the proposed
   settlement. (ECF No. 341).

                                                     1
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 8 of 48




   cancel their plans. Defendants even concealed their deceptive conduct from state regulators and

   law enforcement by hiding thousands of inculpatory sales calls.

           The FTC moves for summary judgment against Defendants to stop what this Court

   described as a “well-documented … classic bait and switch scheme,” of which Defendant

   Dorfman was the “mastermind.” (ECF No. 139 at 1). The Court-appointed receiver’s findings

   confirm this characterization of the scheme, and the Corporate Defendants have admitted their

   role in it. (ECF Nos. 122, 373). As shown below, there are no disputed issues of material fact,

   and the FTC is entitled to judgment as a matter of law on its claims that Defendants violated the

   FTC Act and the Telemarketing Sales Rule (“TSR”). The egregiousness of the scheme warrants

   an injunction that, like prior FTC orders addressing similarly wrongful conduct, prohibits

   Defendants from telemarketing and from marketing health-related products. The Court also

   should impose a monetary judgment of $195,466,443, which is the undisputed amount of

   Defendants’ gross revenue from this scheme, although far less than what Defendants’

   misconduct actually cost consumers.

   I.      Background and Summary of Undisputed Facts
           A. Procedural History
           On October 29, 2018, the FTC filed its complaint alleging that Defendants violated the

   FTC Act and the Telemarketing Sale Rule.2 (ECF No. 1). The FTC simultaneously sought, and

   the Court entered, an ex parte temporary restraining order to halt Defendants’ unlawful practices,

   freeze their assets, and appoint a receiver over the Corporate Defendants. (ECF Nos. 12, 15).

   Defendant Dorfman asked the Court to vacate the TRO, arguing that the FTC is not authorized to

   seek equitable monetary relief, and the Court relied on controlling Eleventh Circuit law to deny

   his motion. (ECF Nos. 79, 83). After a daylong evidentiary hearing, the Court entered a

   2
    The FTC filed its second amended complaint, which is the operative complaint in this matter, on June
   23, 2020. (ECF No. 289).

                                                      2
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 9 of 48




   preliminary injunction against Defendants on May 14, 2019, finding that the FTC was likely to

   succeed on the merits of its claims, and that the FTC had presented “a well-documented account

   of a classic bait and switch scheme—aided by rigged internet searches, deceptive sales scripts,

   and predatory practice[s],” over which Dorfman presided as ringleader. (ECF No. 139 at 1).

   Defendant Dorfman thereafter sought to vacate the Court’s order, again arguing that the FTC is

   not entitled to seek equitable monetary relief, and this Court and the Eleventh Circuit rejected his

   arguments.3

           B. Defendants’ Deceptive Telemarketing Operation
           Defendants’ telemarketing operation consists of six corporate entities created by

   Defendant Dorfman beginning in 2012 to market and sell products to consumers looking for

   health insurance.4 (Plaintiff’s Statement of Undisputed Material Facts (“SUMF”) ¶¶ 2, 2(a), 5,

   5(b)-5(i).) It is undisputed that Defendants did not sell comprehensive health insurance. (SUMF

   ¶¶ 19-22.) Instead, working with leads generated through deceptive lead generation websites and

   ads, Defendants’ telemarketers used deceptive sales pitches to convince more than 200,000

   consumers to enroll in third-party memberships and discount plans.5 (SUMF ¶¶ 5(b)-5(i), 8-17

   (incl. subparts), 20, 20(a), 22(a).) The undisputed facts show these plans did not provide the

   benefits Defendants promised. (SUMF ¶¶ 19-22 (incl. subparts).)

           1. Defendants’ Memberships and Discount Plans
           The health insurance marketplace is complicated, and consumers have limited health


   3
     FTC v. Simple Health Plans LLC, 801 Fed. App'x. 685 (11th Cir. 2020) (affirming PI); ECF No. 157,
   183 (Dorfman’s motion to dissolve PI and district court order denying it).
   4
     Dorfman previously ran a company called American Healthcare Plans, Inc. In 2011 and 2012, he and
   that company were the subjects of cease and desist orders from the states of Nebraska and Indiana,
   ordering them to stop the unlicensed sale of health insurance in violation of those states’ laws. (SUMF
   ¶ 1.)
   5
     These plans were largely provided and administered by a company called Health Insurance Innovations
   (“HII”). Consumers paid HII premiums for the plans Defendants sold them, and in turn, HII paid
   Defendants nearly $200 million in commissions for their sales. (SUMF ¶¶ 2(n), 61.)

                                                      3
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 10 of 48




   insurance literacy. (SUMF ¶ 18.) As detailed below, Defendants took advantage of these two

   market conditions, using lengthy, confusing sales calls replete with false or misleading claims to

   mask the differences between comprehensive health insurance, including qualified healthcare

   plans under the Patient Protection and Affordable Care Act (“ACA” or “Affordable Care Act”),

   42 U.S.C. § 18001 et seq, and the inferior products they peddled. Defendants typically offered an

   association membership that included a limited indemnity benefit plan, and bundled with that

   unrelated products including discount dental or vision plans, wellness plans, or other lifestyle

   discount plans. (SUMF ¶¶ 20, 20(a), 22.) Defendants enrolled the vast majority of their

   customers in associations that included Legion Limited Indemnity, Principle Advantage,

   Humana Protector 360, Health Choice Plus and Unified Health One plans, each of which offered

   substantially similar benefits. (SUMF ¶¶ 22, 22(a)-(l).) The differences between those benefits

   and those guaranteed in an ACA-qualified plan are stark:

          A qualified healthcare plan under the ACA, often referred to as Obamacare, must provide
           ten essential health benefits.6 The plans Defendants sold provided tiny cash payouts
           instead of those benefits. Defendants’ plans did not include insurance coverage for
           prescription drugs, rehabilitative or habilitative services, laboratory services, preventative
           services, emergency room coverage, surgical care, anesthesia care, skilled nursing facility
           care, complex imaging, or outpatient procedures. (SUMF ¶¶ 21, 21(a)-(b), 22(c), (e), (g),
           (i), (k).)

          ACA plans guarantee coverage for preexisting conditions;7 Defendants’ plans excluded
           coverage for preexisting conditions. (SUMF ¶ 22(c), (e), (g), (i), (k).)

          ACA plans have an out-of-pocket maximum that caps the consumer’s total financial
           exposure for the year.8 Defendants’ plans provided only a small cash benefit to
           consumers after they paid the medical expenses out of pocket. (SUMF ¶21.) Defendants’
           typical indemnity plan provided at most approximately $3,200 in cash benefits per year,

   6
     The ten essential health benefits are: 1) Ambulatory patient services; 2) Emergency services; 3)
   Hospitalization; 4) Maternity and newborn care; 5) Mental health, substance use disorder services,
   including behavioral health treatment; 6) Prescription drugs; 7) Rehabilitative and habilitative services
   and devices; 8) Laboratory services; 9) Preventive and wellness services and chronic disease
   management; and 10) Pediatric services, including oral and vision care. 18 U.S.C. § 18022(b)(1).
   7
     18 U.S.C. § 18022(b)(1).
   8
     18 U.S.C. § 18022(c)(1).

                                                        4
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 11 of 48




             and only if the consumer was hospitalized for 100 days, which is likely to cost far more
             than $50,000. (SUMF ¶21(b).) Under an ACA plan with an out-of-pocket maximum, the
             consumer’s exposure would be capped at an amount certain, typically around $7,500,
             with the insurance company responsible for the remaining cost. (Id.)

            Except in limited circumstances, ACA plans are available only during an annual open
             enrollment period.9 The plans Defendants sold are available year-round. (SUMF ¶ 21(g).)

            A consumer enrolled in an ACA plan would not have been subject to the associated tax
             penalty imposed by the ACA.10 A consumer enrolled in Defendants’ plans would be
             subject to it. (SUMF ¶ 21(f).)

             In short, none of the third-party products Defendants sold was comprehensive or ACA-

   qualified health insurance.

             2.     Defendants’ Deceptive Lead Generation
             Defendants generated sales “leads”—that is, contact information for consumers

   potentially interested in their products—through their own marketing and through third-party

   lead generators. (SUMF ¶ 5(a).) Both lead-generation channels featured terminology and

   imagery associated with the ACA, well-known insurance companies, or reputable organizations,

   even though Defendants did not sell ACA plans and were not affiliated with the companies or

   organizations whose logos were displayed. (SUMF ¶¶ 5(b), (e)-(f), (h)-(j), 22, 25-27.)

             Defendants’ own marketing strategy involved targeting consumers searching online for

   health insurance using keywords such as “Obamacare,” “AARP,” “Blue Cross Blue Shield,” and

   “BCBS,” directing them to Defendants’ lead generation websites and then soliciting consumers’

   contact information to obtain general healthcare information or quotes. (SUMF ¶ 5, 5(b)-(f).)

   Defendants’ lead generation websites included URLS such as healthinsurancedeadline2018.com;

   myobamacareapplication.com; and trumpcarequotes.com. (SUMF ¶ 5(c).) Defendants’ websites

   implied that they specialized in providing ACA-compliant and/or comprehensive health


   9
       45 CFR § 155.410.
   10
        26 U.S.C. § 5000A.

                                                     5
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 12 of 48




   insurance. (SUMF ¶ 5(f).) Healthinsurancedeadline2018 website, for example, urged consumers

   to “[g]et[] [h]ealth [i]nsurance now” to avoid the “substantial tax penalty” that the uninsured

   face, citing “an average Obamacare penalty of almost $1000.” (SUMF ¶ 5(d).) Defendants also

   operated www.usamedsupp.org, which featured the AARP logo and invited consumers to

   “Compare Medicare Quotes . . . in three simple steps.” (SUMF ¶ 5(e).) Defendants used almost

   all of the leads they generated from their websites for their own sales and sold a limited number

   to third parties. (SUMF ¶ 5(t).)

          In addition to the leads from their own ads and websites, Defendants spent millions of

   dollars purchasing leads generated by third parties. (SUMF ¶ 5(g).) According to documents

   produced by third party lead generators, 117,990 leads for Defendants were generated from

   websites using a Blue Cross Blue Shield insignia, and 218,190 leads were generated from

   websites referencing the “Affordable Care Act” or “Obamacare.” (SUMF ¶ 5(k)-(l).) Among the

   sites that generated leads for Defendants were official-plans.com, healthexchangerates.org, and

   Obamacare-plans.com, a site with the tagline “Official Health Insurance Exchange Quotes.”

   (SUMF ¶ 5(g).) As seen below, this site promises “Official rates” and features the logos of

   Horizon Blue Cross, Anthem Blue Cross, Aetna, and others.




                                                    6
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 13 of 48




   (SUMF ¶ 5(g).) The site also purports to provide educational materials about the ACA and

   Obamacare plans, which Defendants claim on their own websites and in media interviews to be

   experts on.11 (Id.)

           Defendants also purchased at least 100,000 leads that originated from online ads offering

   quotes from Blue Cross Blue Shield and other major insurance carriers that would appear when

   consumers ran searches online. (SUMF ¶ 5(i), (m).) For example, the following ads generated

   over 45,000 leads:




                                                                      (SUMF ¶ 5(j).)

           Defendants were not affiliated with the insurance companies identified in these ads, and

   they were not experts on (and did not offer any) ACA-qualified healthcare plans. It is undisputed

   that Defendants had no affiliation with Blue Cross Blue Shield or the AARP, as representatives

   of both organizations have testified. (SUMF ¶¶ 26-27.) It also is undisputed that Defendants

   enrolled at most thirty consumers into ACA-qualified healthcare plans in 2015 (out of over

   103,000 plans sold that year) and then exited the ACA marketplace altogether. (SUMF ¶ 25.)

           3.      Defendants’ Deceptive Telemarketing Calls
           After obtaining leads in these deceptive ways, Defendants made telemarketing calls to the

   leads and used high-pressure sales tactics and facially deceptive sales scripts to sell their inferior

   11
     Specifically, Defendants have claimed that their employees provide better guidance to consumers about
   the ACA in particular, and health insurance options in general, than ACA-certified advisors (called
   “navigators”). (SUMF ¶ 4.) In a press release, for example, Defendant Steven Dorfman claimed that
   compared to navigators, his employees have a “deeper, surer feel of the policies, companies, and
   networks, and how they compare.” (Id.)

                                                      7
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 14 of 48




   products. These scripts, which the FTC found throughout Defendants’ call centers, are replete

   with deceptive statements, including those: 1) pretending that Defendants can provide

   comprehensive health insurance through well-known providers; and 2) grossly misstating the

   benefits and coverage Defendants’ products provide.12 (SUMF ¶¶ 8-9 (incl. subparts).) Dorfman

   once described information as the “enemy” of his telemarketing operation (SUMF ¶ 49) and his

   scripts reflected this perspective, revealing few specifics about the plans Defendants actually

   provided (SUMF ¶ 9.). The intent of the scripts was unmistakable—to convince consumers they

   were purchasing comprehensive health insurance or its equivalent. (SUMF ¶ 8-9 (incl.

   subparts).)

                   a.      Defendants Began Calls By Instilling the “Fear of God” in Consumers
           Defendants labeled the first section of their scripts “Fear of God,” candidly instructing in

   training materials that telemarketers should create a sense of “urgency and fear” in uninsured

   consumers as to whether they are eligible13 for and can afford healthcare coverage. (SUMF ¶

   8(c).) Defendants warned consumers that “most insurance plans these days have HIGH

   DEDUCTIBLES and HIGH PREMIUMS,” and that Defendants may be unable to find a plan

   that fits the consumer’s needs and budget. (SUMF ¶ 8(d).) Although the introduction of

   Defendants’ scripts said that they would conduct an expansive search of available plans from

   “MAJOR ‘A Rated’ CARRIERS” to find the best option (SUMF ¶ 8(a)-(b)), Defendants

   conducted no such search. Instead, Defendants’ telemarketers offered nearly the same products




   12
      Defendants also strategically interspersed their scripts with terms of art, such as “PPO” and
   “deductible,” associated with comprehensive health insurance. (SUMF ¶¶ 8(d), (f)-(g), (k)-(l), (p), 12.)
   And Defendants continued to use these terms despite repeated warnings not to, including from their third
   party administrator and carriers, one of whom equated the term “PPO” with a “traditional co-insurance
   plan, such as an 80/20.” (SUMF ¶ 12.)
   13
      In fact, all of the Defendants’ products are “guaranteed issue,” so there were no eligibility screening
   criteria and a consumer’s qualification was automatic. (SUMF ¶ 21(g).)

                                                        8
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 15 of 48




   to every consumer, which they bundled together in a way that maximized their own

   commissions, with no consideration of the consumer’s actual needs. (SUMF ¶ 20, 20(a)-(b), 22.)

                   b.      Defendants Falsely Described Their Products to “Legitimize” Them
           After placing consumers on hold to “search,” Defendants’ scripts informed consumers

   they were “approved” for a “PPO” with an “A Rated carrier” and sought to “legitimize” their

   inferior products by deceptively calling them a “health insurance plan,” “medical insurance

   package,” “PPO,” and “similar” to “insurance through an employer” that “typically” is available

   only for “large groups and businesses.”14 (SUMF ¶ 8(e)-(g).) The scripts also defined the plans’

   coverage expansively, falsely stating there were “no limits on plan usage,” and that the plans

   would include “a prescription drug plan,” “doctor office visits,” “diagnostic testing,” “hospital

   coverage” and “medical” and “surgical” care that “can be used at virtually ANY inpatient or

   outpatient facility in the NATION.” (SUMF ¶ 8(i).) Critically, the scripts claimed that

   Defendants’ plans provide this array of benefits without discriminating “against any…pre-

   existing conditions.” (SUMF ¶ 8(h).) In truth, however, Defendants’ products were not

   traditional insurance or PPOs, included limits on even the minimal benefits offered, did not cover

   preexisting conditions, and left consumers struggling to get coverage from their medical

   providers. (SUMF ¶¶ 19-22, 31 (incl. subparts).) Access to a “PPO Network” is not the same as

   enrollment in a PPO plan; it does not provide insurance and at best offers a discount. (SUMF

   ¶¶ 21(d), 22(l).)

           The scripts’ most audacious lies were reserved for the subject that concerns consumers

   the most—their own expected costs for medical expenses. According to the scripts, consumers

   would pay little, if anything, for medical care and prescription medications. Scripts described


   14
     Defendants kept this language in their scripts despite warnings from HII that it was deceptive. (SUMF
   ¶¶ 11, 12, 21(f), 33(b)-(c).)

                                                      9
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 16 of 48




   consumers’ expected out-of-pocket expenses variously as “pennies on the dollar,” $25 for a $200

   doctor visit, and $5,000 for a $50,000 hospital bill. (SUMF ¶ 8(j), 8(l).) They even promised that

   consumers will “NEVER incur ANY upfront costs,” which Dorfman’s sworn statement directly

   contradicts. (SUMF ¶¶ 8(k), 21.) Certain versions of Defendants’ scripts directed telemarketers

   to “rebut” consumers’ inquiries about coverage by saying that Defendants’ products could “work

   out even more in consumers’ favor” than a traditional “70-30” insurance policy that covers 70%

   of the costs of consumers’ medical care.15 (SUMF ¶ 16.) In fact, consumers received—at most—

   access to a discount that could not be ascertained prior to incurring the cost of a service, nothing

   close to standard cost-sharing with a defined co-pay that would limit their out-of-pocket

   expenses to “pennies on the dollar.”16

           Dorfman insisted that the telemarketers stick to the deceptive scripts to maximize sales

   and commissions.17 Defendants’ recorded sales calls and transcripts of the FTC’s recorded

   undercover sales calls nearly all contain the misrepresentations discussed above verbatim.

   (SUMF ¶ 10, 10(a).) Indeed, statistical analysis of 13,816 of Defendants’ own recordings

   confirms that in more than 90% of Defendants’ sales calls, the telemarketers misrepresented the

   availability of specific benefits such as coverage for surgical treatment, prescription drugs, and

   diagnostic testing, and falsely called the products being sold “PPOs.” (SUMF ¶ 10(a).) At least




   15
      In an October 2017 email chain copying Dorfman, a third-party claims administrator noted that she had
   been “bombarded with calls from members advising that they are being told the benefits pay 70/30.”
   (SUMF ¶ 52.)
   16
      The FTC’s expert witness Dr. Brian Miller, describes how Defendants’ plans work as compared to an
   ACA-qualified plan: “Suppose that during a plan year, a patient experiences a myocardial infarction (MI),
   is admitted to the hospital where they undergo cardiac catheterization and stenting to open up blocked
   vessels, with subsequent coronary bypass grafting (CABG). The patient is discharged after 14 days and
   incurs a $34,126 hospital bill. The Simple Health plan . . . would reimburse a patient $50/day for 14 days,
   or $700. The consumer would be left with a $33,426 bill. A traditional major medical plan with . . . an
   annual out-of-pocket maximum of $7,500 would leave the patient with a $7,500 bill.” (SUMF ¶ 21(h).)
   17
      In training, Defendants promote “script adherence” as the “fastest way to the money.” (SUMF ¶ 7.)

                                                       10
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 17 of 48




   83% of the time, Defendants expressly told consumers that there were “no limits” on the

   product’s usage.18 (Id.)

           After deceiving consumers into agreeing to enroll in association memberships and

   discount plans, Defendants collected consumers’ payment information and congratulated them

   on what Defendants’ scripts describe as their “NEW INSURANCE POLICY.”19 (SUMF ¶ 8(n).)

           4.      Defendants Rushed Consumers Through a Bogus Verification Process That
                   Their Own Script Instructed Consumers To Ignore
           The final stage of Defendants’ telemarketing process, called verification, was purportedly

   to confirm consumers’ understanding of their enrollments, but instead was used by Defendants to

   further hide their deception from third parties and regulators. Plan providers required Defendants

   to obtain either an audio recording or an e-signature record confirming consumers’ agreement to

   enroll, which could be used to counter any complaints from consumers about the sales process.

   Defendants’ scripts primed consumers to ignore any information in the verification that

   contradicted the sales pitch, and advised them not to ask questions. (SUMF ¶ 14(a)-(b).) The

   audio verifications consisted of inconsistent disclosures about the products quickly read aloud by

   one of Defendants’ employees. (SUMF ¶ 14((b).) The electronic verifications displayed pages of

   densely worded, barely legible fine print disclosures (often on a mobile device) while

   Defendants’ telemarketer urged them to proceed quickly. (SUMF ¶ 14(c).)

           In rushing consumers through the bogus “verification” process, Defendants used a

   “verification rebuttal” script that instructed employees to provide different and conflicting

   answers to consumers’ common questions depending on whether the verification was recorded or

   18
      Defendants did sometimes veer from the scripts to make additional deceptive claims, such as promising
   consumers that they would have small (or no) copays for services and treatments. (SUMF ¶ 11, 11(b).)
   19
      To obscure what they were actually selling, scripts directed telemarketers to reject requests for written
   information by falsely claiming that their plans are “not for the general public” and carriers therefore do
   not provide “packets or brochures about this insurance. (SUMF ¶ 15.) Their “Send Me Something in
   Writing” rebuttal script said “if there was ANYTHING OUT THERE that would be more beneficial for
   you than THIS PLAN, then THAT is what I would be offering to you!” (Id.)

                                                       11
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 18 of 48




   not. (SUMF ¶ 14(d).) Unbelievably, one “on recording” rebuttal described the product as “not

   health insurance,” while the corresponding “off recording” rebuttal stated, “This is health

   insurance.” (SUMF ¶ 14(d)(i).) Similarly, the on-recording verification rebuttal for questions

   about ACA qualification confirms that the consumer is subject to the ACA tax penalty. (SUMF ¶

   14(d)(ii).) The off-recording rebuttal is several confusing sentences long, and does not state that

   consumers will be subject to the tax penalty. (Id.)

          C. Many Consumers Complained About Defendants’ Misrepresentations
          Defendants’ deceptive practices led to high cancellation rates and generated thousands of

   complaints to Defendants and to third parties, including their business partners, the Better

   Business Bureau (“BBB”), and state departments of insurance. (SUMF ¶ 30(a)-(j).) Many

   consumers did not immediately discover that Defendants’ plans were not as described. Some

   may not have at all. Consumers who did realize they had been deceived were sometimes able to

   cancel before they received medical care and before they had paid significant premiums. (SUMF

   ¶ 30(c).) Other consumers were not so lucky, learning of Defendants’ deception and the paucity

   of their actual benefits only after they had incurred significant medical bills for which they had

   no coverage. (SUMF ¶ 31(b)-(d).) Others learned before incurring medical costs when told by

   their care providers that they would be responsible for the entire cost of a scheduled surgery,

   MRI, or hospitalization. (Id.)

          Whether consumers canceled their plans with Defendants or complained to third parties,

   they consistently reported believing that Defendants had enrolled them in a plan that carried the

   comprehensive benefits they were promised. (SUMF ¶¶ 30(b), (d)-(e),(g)-(h), (k).)

                  1. Complaints to Defendants During Cancellation
          Many of consumers’ cancellation requests are described in the Defendants’ daily “drop

   off” reports, which were circulated daily to Dorfman. (SUMF ¶¶ 30(b), 31(f)-(g), 50.) These


                                                    12
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 19 of 48




   records, which reflect only cancellations made within the first 30 days, show that more than 20%

   of the consumers that Defendants enrolled in associations and discount plans canceled within

   that time, and that a substantial number canceled due to a lack of benefits or because the plans

   were not ACA-compliant. (SUMF ¶¶ 30(a)-(b).) Between 2016 and 2018, for example, between

   20 to 58% of the total cancellations were coded in the reports as “benefits,” reflecting that

   consumers reported canceling because the plans did not have the promised benefits. (SUMF ¶

   30(b).)

             Defendants’ notes on these drop off reports sometimes indicate that consumers

   complained that they had been misled about critical benefits, such as prescription coverage for

   insulin or drugs used to treat opioid addiction (Naloxone), and coverage for surgery. (SUMF ¶

   31(g).) More generally, the notes reveal a pattern of misrepresentations about benefits and the

   ACA qualification of the plans.20 In December 2017 alone, for example, Defendants’ notes

   included:

            “member called in upset stating she was lied to none of the information the agent
             provided was true and she wants to cancel and refund her account;”

            “mbr called to cxl. mbr adv was mislead regrading [sic] coverage;”

            “membere [sic] wants to cancel because this policy was sold to him as mayor [sic]
             medical;”

            “Spoke with A[] who called to cancel mbr stated she was mislead [sic] she was under the
             impression she was receiving major medical;”

            “called in to cancel because its nt [sic] aca supported and he will have a penalty from his
             tax proffessional [sic];”

            “Mbr ci to cancel his plan because . . . agent misrepresented the plan . . . Mbr says that

   20
     Defendants refused to provide consumers any written materials about their plans until after they
   enrolled. (SUMF ¶ 15.) The plan documents and other materials, when finally provided, did indicate that
   the products were not comprehensive or major medical insurance, which then prompted some new
   enrollees who read the plan documents to cancel. (SUMF ¶¶ 20, 30(a)-(b).)

                                                      13
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 20 of 48




          his plan does not cover hospital stays. . . Cancel requested.”

         “Mbr called in requesting to cancel because this policy is not ACA compliance [sic] and
          he was told by the sales agent that he would not be taxed at the end of the year and that
          we were ACA compliance [sic];”

         “C[] call to cancel because its not ACA. I read rebuttal and ex[alin [sic] why its npt [sic]
          ACA due to maternity. I advise her she has great affordable plan . . . Member decline to
          keep;” and

         “Mbr called in requesting to cancel because this policy is not ACA compliance [sic] and
          he was told by the sales agent that he would not be taxed . . . and that we were ACA
          compliance [sic]. . . mbr said we are scam artist.” (SUMF ¶ 31(g).)

   Monthly drop off reports for other months include similar entries. (SUMF ¶ 31(g).)

          Even after the first 30 days, Defendants continued to be inundated with cancellation

   requests. One of Defendants’ call centers received between 300 and 500 calls per day requesting

   cancellation. (SUMF ¶ 30(d).) Dorfman monitored these drop offs and cancellations closely,

   sometimes forwarding the daily report to his customer service staff. (SUMF ¶ 50-51, 51(b).)

   Rather than examining the sales practices that consumers cited as their reasons for canceling,

   Dorfman urged his customer service staff to “save” the sales to avoid losing commissions.

   (SUMF ¶ 51(b).) This often resulted in Defendants’ customer service representatives making

   more misrepresentations to try to keep consumers enrolled who, for example, needed cancer

   treatment or insulin, needed or already had surgery, or had incurred substantial uncovered

   medical expenses, none of which Defendants’ plans covered. (SUMF ¶¶ 32, 32(a).)

                  2. Complaints and Escalations to Defendants’ Plan Administrator
          Deceived consumers often complained to HII, because their monthly payments were

   made to that company. HII kept records of complaints and what it called “escalations,” and it

   regularly shared those records with Defendants. (SUMF ¶ 30(f).) From 2014 until this case was

   filed in late 2018, Defendants received nearly 7,500 “escalations” from HII forwarding customer

   complaints. (Id.) The vast majority of the HII escalations are characterized as “agent misrep,”

                                                   14
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 21 of 48




   including misrepresentations about “Obamacare,” “Policy Coverages,”

   “Copay/Coinsurance/Deductible/Cash Benefits,” and “Policy Type.” (SUMF ¶30(g).)

           Internally, HII recognized that complaints about Defendants were “very high and not

   getting better,” and that Defendants’ purported compliance efforts were “a daily joke.” (SUMF ¶

   33.) HII representatives variously described Defendants’ sales and customer service tactics as

   “coercive/misleading,” “reinforc[ing] incorrect information, mak[ing] confusing and misleading

   statements,” “brow-beat[ing] the customer into submission for up to an hour,” “less than stellar,”

   “terrible,” “systematically abus[ive],” and “mak[ing] the cancellation process very difficult

   through avoidance.” (Id.) In fact, in November 2016, HII noted that one customer’s description

   of her “nightmare” dealing with Simple Health’s “lies” raised “all too common themes when

   dealing with Simple.” (SUMF ¶ 33(a).) As early as 2015, HII expressed concern internally and to

   Dorfman about Defendants’ false claims to consumers, including that Defendants’ plans were

   “70/30” plans, where 70% of medical expenses would be covered. (SUMF ¶ 33(b).) Throughout

   2016, 2017, and into 2018, HII continued to see and flag internally and to Defendants many of

   these same issues about the plans being misrepresented. (SUMF ¶ 33(c).)

                  3. Complaints to Other Third Parties
           Hundreds of consumers also filed complaints about Defendants with their state

   departments of insurance, the BBB, and other third parties. (SUMF ¶ 30(e), 30(h)-(j).) These

   complaints reveal a similar pattern of misrepresentations. In addition to the dozens of BBB

   complaints filed directly against Defendants, HII attributed over 350 BBB complaints it received

   to sales made by Defendants, many of which HII labeled as alleging “agent misreps.” (SUMF ¶

   30(i)-(j).)

             Defendants enrolled at least 23,000 consumers in wellness plans for third party

   Wellness Plans of America (“WPA”). (SUMF ¶ 23.) The WPA product sold by Defendants bore


                                                   15
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 22 of 48




   no resemblance whatsoever to comprehensive or ACA-qualified health plans, and WPA

   instructed Defendants not to use insurance terms in describing the products in their sales calls.

   (SUMF ¶ 12, 23(a)-(b).) Nevertheless, consumers still complained to WPA that Defendants

   misrepresented the plan as comprehensive insurance.21

           Perhaps the most telling complaints are those filed with state departments of insurance,

   because the complaints typically include a narrative from consumers themselves. From 2014

   through October 2018, consumers filed nearly 400 such complaints against Defendants (SUMF

   ¶30(e)), reflecting the full range of Defendants’ misrepresentations, including the following:22

                  In a January 2018 complaint, a Texas consumer described how he specifically
                   sought to enroll in an ACA plan during open enrollment to avoid the tax penalty,
                   and was assured by Defendants’ telemarketer that his policy was ACA qualified.
                   Shortly after enrolling, he needed kidney dialysis, which Defendants’ plan did not
                   cover. Because the open enrollment period had ended, he could not enroll in an
                   ACA plan for an entire calendar year, and was therefore without comprehensive
                   coverage for the care he needed. (SUMF ¶ 30(e)(i).)

                  A Wyoming consumer searched online for health insurance, and after providing
                   his contact information on a website, Defendants called him. He specifically
                   asked “many many times” if his family, including three children, “would be
                   covered if needing to go to our doctors, or an ER visit.” Defendants “repeatedly”
                   assured him that his coverage would meet those needs, and enrolled him in an
                   indemnity plan. His wife thereafter required a visit to the emergency room, and
                   none of the associated costs were covered, leaving them with a $10,000 bill. The
                   consumer noted that at the time of his call from Defendants, he could have
                   enrolled in a marketplace plan, but that opportunity was gone by the time he
                   realized he had been deceived. As a result, he was left uninsured for even longer.

   21
      See, e.g., SUMF 23(c) (“Deceiving sales tactics that led me to believe I would have regular medical
   insurance coverage to avoid paying taxes for not have medical; talked to a sales rep on the phone 9/13/16
   who was very pushy and assured me I would be covered when tax season came; come to find out this was
   not medical insurance.”).
   22
      During the preliminary injunction hearing, the Court heard from Christopher Mitchell from Kansas and
   Elizabeth Belin from Ohio, who described Defendants’ deception and the resulting financial and
   psychological hardships they each suffered. Mr. Mitchell’s life-saving cancer surgery was delayed
   because Defendants’ plan provided no coverage for it. Mr. Mitchell and his wife spent hours on the phone
   trying to ascertain why it would not be covered and were given the runaround by Defendants. Ultimately,
   unable to delay the surgery further, Mr. Mitchell was forced to charge much of the cost to a credit card.
   Ms. Belin was nearly forced to file for bankruptcy when she received a $37,000 bill for knee replacement
   surgery. She ultimately had to use her retirement savings to pay the bill. (SUMF ¶¶ 31(b)-(c).)

                                                      16
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 23 of 48




                  (SUMF ¶ 30(e)(ii).)

          D. Government Investigations
          Defendants’ deceptive marketing practices and failure to comply with state licensing

   requirements have triggered numerous government investigations. Indeed, in their home state,

   the Florida Department of Financial Services (“DFS”) conducted significant investigations of

   Defendants over the course of three years regarding, among other things, the deceptive

   advertising on their websites and press releases regarding the sale of ACA products, and

   deceptive and misleading representations about the terms of policies sold. (SUMF ¶ 34.)

   Numerous other state regulatory agencies conducted investigations, filed actions, issued cease

   and desist orders, or issued consumer alerts warning about deceptive practices, including the

   Indiana Commissioner of Insurance, the Nebraska Department of Insurance, the Montana

   Commissioner of Securities and Insurance, the Pennsylvania Insurance Department, the

   Nebraska Attorney General, and the Massachusetts Attorney General. (Id.) Two cease and desist

   orders were entered against Dorfman personally (SUMF ¶ 1), and Defendant Girouard updated

   him periodically about the status of others. (SUMF ¶¶ 37, 46, 51(a).) Despite these numerous

   investigations, Defendants continued their deceptive practices unabated.

          E. The Simple Health Common Enterprise
          The Corporate Defendants all operated under the Simple Health moniker, with Dorfman

   in charge. (SUMF ¶ 2(a), (d)-(e), (g).) Dorfman is the 99% owner of Defendant Health Center

   Management LLC, which wholly owns each of the other Corporate Defendants. (SUMF ¶ 2(b).)

   Defendant Health Benefits One LLC (“HBO”) was the hub of the telemarketing operation and

   generates nearly all of Defendants’ income from sales commissions. (SUMF ¶ 2(i)-(j), (n), (p).)

   Defendant Simple Insurance Leads LLC (“SIL”) served as HBO’s marketing arm and purchased

   or generated leads for the enterprise. (SUMF ¶ 2(h).) HBO transferred over $80 million to SIL


                                                  17
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 24 of 48




   for the cost of those leads. (SUMF ¶ 2(i).) HBO was also the registrant for lead generation sites

   used by SIL. (SUMF ¶ 2(f).) Defendant Senior Benefits One nominally serviced the market for

   Medicare supplement plans, but generated little revenue doing so. (SUMF ¶ 2(o).) Defendant

   Innovative Customer Care provided customer service support for consumers HBO enrolled.

   (SUMF ¶ 2(j).)

          The companies and their shared senior managers, including Dorfman, Defendant

   Girouard, who was the Chief Compliance Officer, the Chief Operating Officer, the Vice

   President of Sales, and the Chief Marketing Officer, operated primarily out of the same location

   in Hollywood, Florida. (SUMF ¶ 2(k).) At that location, Dorfman met with the executive team to

   discuss strategy across the enterprise. (SUMF ¶ 2(l).) Employees in the accounting, IT, and

   human resources departments worked out of Hollywood as well and were shared by the various

   Corporate Defendants. (SUMF ¶ 2(m).)

          Commingling of corporate funds was typical, with millions of dollars flowing from HBO

   to the other companies, none of which had other significant sources of revenue. (SUMF ¶ 2(i)-(j),

   (p).) For example, over 92% of SIL’s incoming funds originated from HBO. (SUMF ¶ 2(i).)

          F. Dorfman’s Control, Participation, and Knowledge
          As founder and CEO of the Corporate Defendants and 99% owner of their holding

   company, Defendant Steve Dorfman controlled and participated directly in all substantial aspects

   of Defendants’ business operations. Dorfman was the signatory on Corporate Defendants’ bank

   accounts and also personally guaranteed millions of dollars in loans made by HII to HBO and

   SIL. (SUMF ¶¶ 39,45.) He supervised all of the Corporate Defendants’ executives, including the

   Chief Marketing Officer, Chief Compliance Officer, Vice President of Sales, and Chief

   Operations Officer, and he communicated with them routinely about Defendants’ operations.

   (SUMF ¶¶ 40, 44.) He had authority to hire and fire employees and he called meetings of the


                                                   18
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 25 of 48




   companies’ executive leadership, who provided him with detailed reports on their departments.

   (SUMF ¶ 42, 44.) He was integrally involved in the day-to-day business, authorizing everything

   from dress code requirements, to commission structures, to payments to lead generation vendors.

   (SUMF ¶ 46.) He wrote, reviewed, approved, and trained new employees on Defendants’

   deceptive scripts—including sales, customer service, and verification scripts—as well as closely

   oversaw compliance and regulatory matters. (SUMF ¶¶ 46, 48, 49.) Indeed, while training new

   telemarketers, he boasted that he is the “puppeteer” of his “customers,” who he described as

   “mostly stupid” people who “don’t know[s] apples from oranges to pears,” and who must be led

   like a “dog” with “blinders” around the “track” in pursuit of a “rabbit.” (SUMF ¶ 49.)

          Dorfman received reports keeping him apprised of the operation’s performance on a daily

   or weekly basis, including sales, cancellations, and the performance of specific lead generation

   campaigns. (SUMF ¶ 50.) He often engaged with his staff about the information in the reports

   and dictated how he wanted matters handled. For example, he reviewed data and made decisions

   regarding lead generation flow and volume, and made determinations regarding whether

   Defendants should continue to use one of their lead generation websites (trumpcarequotes.com)

   that he knew was misleading consumers. (SUMF ¶ 51(a).) In another example, after reviewing

   data showing increasing cancellations, Dorfman demanded that his customer service staff work

   harder to avoid cancellations. (SUMF ¶ 51(b).) Dorfman also directed Defendant Girouard to

   renew an individual contract that allowed her to sell insurance on behalf of BCBS because he

   mistakenly believed that would justify Defendants’ use of BCBS’s logo in their marketing, even

   though Defendants did not sell BCBS products. (SUMF ¶¶ 27, 54.)

          Dorfman also exercised complete control over Defendants’ finances and regularly used

   corporate funds to pay his personal expenses, including the rent on his luxury residence, leases



                                                   19
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 26 of 48




   on his automobiles, gambling, personal travel, jewelry, expenses related to his wedding, and day-

   to-day expenses such as dining out and clothing. (SUMF ¶ 56.) Dorfman placed his mother and

   wife on the HBO payroll, even though he was unable to articulate their exact roles or describe

   any specific work they did for the company. (SUMF ¶ 57.) Dorfman even raided the companies’

   advance commissions for his personal expenses before those commissions were earned. (SUMF

   ¶ 58.)

            Dorfman had complete knowledge of his companies’ deceptive conduct. As evidenced by

   internal communications seeking his edits to or approval of scripts, he was aware of the content

   of Defendants’ deceptive scripts. (SUMF ¶ 48, 48(a).) In 2017, for example, Dorfman revised

   Defendants’ proposed script for the Humana Protector 360 plan, which falsely called the product

   a “PPO,” something Humana itself identified as false and Defendants were told to remove.

   (SUMF ¶ 48(a).) He received daily and weekly reports about Defendants’ major operational

   matters, including the disposition of calls received from different lead generation campaigns, a

   weekly sales report, and daily “drop off” reports that described the reasons consumers were

   canceling their plans. (SUMF ¶ 50.) He listened to sales calls, and even directed his staff to hide

   recordings of calls that were especially damning. (SUMF ¶ 53.) Over the years, his own staff, as

   well as his business partners at HII, provided him with consumer complaints or complaint

   summaries and discussed compliance concerns with him, including his telemarketers’ continued

   use of the “70/30” language that suggested consumers would be responsible for only 30% of

   their medical costs. (SUMF ¶ 52, 52(a)-(c).)

            Dorfman was well aware of the volume and character of the complaints against his

   companies. (SUMF ¶ 52.) For example, in 2017, HII forwarded Dorfman a summary of more

   than one hundred consumer complaints about Defendants compiled by a claims administration



                                                   20
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 27 of 48




   company in just two months. (SUMF ¶ 52(a).) The complaints were from consumers who

   already had their claims for medical costs denied, and they described the various ways

   Defendants had misrepresented the benefits of their plans.23 Similarly, during an executive

   leadership meeting in June 2018, Defendants’ Chief Compliance Officer reported that

   Defendants had been the subject of 2,004 complaints to HII already that year, and that the

   “Majority [were] labeled as Agent Misrep.” (SUMF ¶ 52(b).) In 2016, Dorfman responded to

   HII’s list of the top five things Defendants could do to decrease consumer complaints by telling

   Girouard that HII could “shove 90% of that shit up [their] ass.”24 (SUMF ¶ 52(c).)

           Dorfman also monitored complaints and negative reviews about Defendants online, and

   hatched a scheme to inflate Defendants’ poor BBB rating. At Dorfman’s direction, Defendants’

   employees obtained 20 “burner” phones, which he suggested they use to create fake customer

   profiles and submit two phony positive BBB reviews per week.25 (SUMF ¶ 55.) When asked in

   his deposition why he directed his staff to lie to the BBB, his only response was that the BBB

   was not a regulatory agency. (Id.)

           G. Consumer Harm
           As reflected by the undisputed evidence described above, Defendants deceived

   consumers into paying more than $400 million for their substandard plans. (SUMF ¶ 60.)

   Defendants earned more than $195,466,443 in commissions for selling these products.26 (SUMF


   23
      The summaries include statements such as “was misinformed on benefits when signing up;” was told
   surgical benefits were covered;” was told all office visits were covered – not limited to 3;” They Totally
   Lied To Me;” Was told CT scan was covered at 80%;” “was told this is major medical coverage;” “was
   not informed of any limitations.” (SUMF ¶¶ 30(h).)
   24
      Among the top five improvements HII suggested was that Defendants should “be clear on all calls that
   [limited medical] is not an ACA compliant plan and tax penalties may apply.” (SUMF ¶ 52(c).)
   25
      “Get 20 burners [sic] phones for BBB.” “Has any [sic] started creating fake positive reviews… .”
   (SUMF ¶ 55.)
   26
      Consumers’ premiums and enrollment fees were paid primarily to third parties, who then paid
   Defendants commissions for their sales. (SUMF ¶ 2(n).) Defendants primarily received such commissions
   from Health Insurance Innovations (“HII”), now known as Benefytt Technologies, but did receive

                                                      21
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 28 of 48




   ¶ 61.) The harm to Defendants’ victims, however, far exceeded what they paid for Defendants’

   plans. Those with medical conditions often could not afford the medications and care they

   needed, or they went ahead and incurred significant uncovered medical expenses, sometimes

   amounting to hundreds of thousands of dollars. (SUMF ¶31(a)-(g).) Many consumers also lost

   the opportunity to enroll in ACA-qualified plans during the open enrollment period, leaving them

   uninsured. (SUMF ¶ 31(h).) Defendants’ callous deception endangered people’s lives and their

   financial well-being.

   II.     The Court Should Draw Adverse Inferences from the Corporate Defendants’
           Former Executives’ Fifth Amendment Invocations.
           In support of its Motion for Summary Judgment, the FTC has submitted testimony from

   Defendants’ former Chief Compliance Officer, Defendant Candida Girouard, and their former

   Vice President of Sales, John Sand, who each invoked their Fifth Amendment privilege against

   self incrimination. The Court should draw an adverse inference against the Corporate Defendants

   from the refusal of these witnesses to testify.27 Courts in this district have drawn adverse

   inferences against corporate defendants when an individual defendant who refused to testify was

   “acting in the scope of their employment by the respective corporate defendants when they

   engaged in the conduct they refused to testify about,” as Defendant Girouard was here. Cole v.

   Am. Capital Partners Ltd., Inc., No. 06-80525-CIV-HURLEY, 2008 WL 2986444, at *5 (S.D.

   Fla. Aug. 4, 2008). Thus, an adverse inferernce would clearly apply to Girouard’s invocation of

   the Fifth Amendment.

           Similarly, an adverse inference also is appropriate from Sand’s testimony. The Eleventh


   commissions from other third parties as well. (SUMF ¶ 2(n), 61.) Because Defendants did not collect the
   full amount of consumers’ payments, consumers’ losses substantially exceed Defendants’ gross revenues.
   (SUMF ¶ 60.)
   27
      The FTC has indicated within its SUMF the facts upon which it asks the Court to draw an adverse
   inference from the two witnesses’ invocation of their Fifth Amendment privilege. In all cases, the adverse
   inference is in addition to other record evidence that supports the fact at issue.

                                                      22
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 29 of 48




   Circuit has found it appropriate to draw an adverse inference against a party from the refusal of a

   non-party witness to testify upon considering four non-exclusive factors to assess

   trustworthiness: “(1) the nature of the relevant relationships; (2) the degree of control of the party

   over the nonparty witness; (3) the compatibility of the interests of the party and non-party

   witness in the outcome of the litigation; and (4) the role of the non-party witness in the

   litigation.” Coquina Investments v. TD Bank, N.A., 760 F.3d 1300, 1310–11 (11th Cir. 2014)

   (citing LiButti v. United States, 107 F.3d 110, 123-24 (2d Cir.1997) (internal quotations

   omitted)). Here, as in Coquina, three factors weigh in favor of drawing the inference with respect

   to Sand’s testimony. First, he identified Defendant Dorfman as his “best friend,” strongly

   suggesting that he remains loyal to the Corporate Defendants, all of which Dorfman controlled.

   Second, Sand has a shared interest with the Corporate Defendants in the outcome of the

   litigation, having been involved in the practices at issue and having exposure to criminal

   prosecution based on the misconduct. Finally, as Vice President of Sales, Sand was a primary

   actor in the conduct described in the FTC’s complaint, as evidenced by internal documents

   showing he participated in drafting scripts and his testimony about his role supervising the very

   telemarketers who lied to consumers.

          Because the FTC meets these standards and has “adduce[d] other proof regarding [each]

   matter[,]” the requested adverse inferences are proper. SEC v. Calmes, Case No. 09-80524-CIV-

   ZLOCH, 2010 WL 11505260, at *4 (S.D. Fla. Nov. 19, 2010).

   III.   Legal Standard
          Summary judgment must be granted “if the movant shows that there is no genuine

   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

   Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). “An issue of fact is

   ‘material’ if it is a legal element of the claim under the applicable substantive law which might


                                                    23
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 30 of 48




   affect the outcome of the case.” Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997).

   A genuine dispute means “sufficient evidence favoring the nonmoving party for [the factfinder]

   to return a verdict for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The

   nonmoving party “must do more than simply show that there is some metaphysical doubt as to

   the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

   Although the evidence is viewed in the light most favorable to the nonmoving party, that party

   has a “duty to present affirmative evidence to defeat a properly supported motion for summary

   judgment.” Tomasini v. Mt. Sinai Med. Ctr. of Fla., Inc., 315 F. Supp. 2d 1252, 1257 (S.D. Fla.

   2004) (internal citation omitted).28

   IV.     Count I: Defendants Deceived Consumers About Their Products, Qualifications,
           and Affiliations, in Violation of the FTC Act.
           The uncontroverted evidence—including facts admitted by the Corporate Defendants,

   lead generation websites, sales scripts, call recordings, and consumer complaints—shows

   Defendants made material misrepresentations to consumers in violation of Section 5 of the FTC

   Act, which prohibits “deceptive acts or practices in or affecting commerce.” 15 U.S.C. §

   45(a)(1). Deception occurs when: (1) defendants make a representation or omission; (2) that is

   likely to mislead consumers acting reasonably; and (3) that representation or omission is material

   to consumers’ decisions. FTC v. Tashman, 318 F.3d 1273, 1277 (11th Cir. 2003); FTC v.

   Transnet Wireless Corp., 506 F. Supp. 2d 1247, 1266-67 (S.D. Fla. 2007). Here, the undisputed

   evidence establishes all three elements.




   28
     Dorfman raised several defenses in his Answer to the Second Amended Complaint (ECF No. 346) that
   are actually denials that the FTC has met its burden to prove the elements of its claims, and so resolution
   of the claims at Summary Judgment in the FTC’s favor would dispose of these defenses. These include
   Dorfman’s First (puffery), Second (disclaimers), Fourth (First Amendment), Tenth (failure to state a
   claim), and Eleventh (misrepresentations made by third parties) defenses.

                                                       24
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 31 of 48




           A. Defendants Made Widespread Misrepresentations About Their Affiliations,
              Expertise, and Products.
           The undisputed facts concerning Defendants’ lead generation practices and telemarketing

   pitches show that Defendants regularly represented (1) that their products were comprehensive

   insurance plans that provided significant benefits, including for hospitalization, emergency care,

   doctor’s appointments, and prescriptions, (2) that they offered ACA-qualified plans or had the

   expertise to do so, and (3) that they were affiliated with prominent health-related organizations

   and companies. As detailed in the next section, none of these representations was true.

           Screenshots of lead generation websites and affiliate advertisements, along with data

   showing the extent of their use by Defendants, reflect widespread claims that Defendants were

   affiliated with nationally recognized insurance providers like Blue Cross Blue Shield. These

   websites and advertisements prominently featured the logos and names of specific insurance

   providers, as depicted above and in the record. Those same websites also used the terms

   “Obamacare” or “ACA” and referenced open enrollment deadlines that applied to health

   insurance obtained pursuant to the ACA, but not to the products Defendants actually provided.

   By specifically calling out the ACA and its complexities, offering assistance in navigating it, and

   even boasting that Defendants have helped “hundreds of thousands of consumers” enroll in ACA

   plans, the lead generation websites conveyed that consumers would be dealing with companies

   that had ACA expertise. Defendants owned and operated several of these websites and paid for

   leads on an ongoing basis from others. Defendants also paid significant sums to Google to lead

   consumers searching for keywords that included AARP, Obamacare, and Blue Cross Blue Shield

   to their own lead generation websites.29 Having searched for those terms, consumers would


   29
     Defendants ran at least 141,099 online ad campaigns with Google using the key words “Blue Cross,” or
   a variation of those terms, at least 229,256 campaigns using the key word “Obamacare,” or a variation of
   that term, and at least 2,502 campaigns using “AARP” or some variation of that term. (SUMF ¶ 5(b).)

                                                     25
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 32 of 48




   reasonably infer that there was a relationship between their search term and the resulting website.

   See, e.g., FTC v. Stefanchik, No. C04-1852RSM, 2007 WL 1058579, at *5 (W.D. Wash. Apr. 3,

   2007), aff’d, 559 F.3d 924 (9th Cir. 2009) (“reasonable consumers are not required to doubt the

   veracity of express representations”).

          Defendants’ scripts and sales calls then build on the misimpression conveyed by

   Defendants’ lead generation practices, but independently convey widespread misrepresentations

   about the characteristics of Defendants’ products. Defendants’ carefully crafted scripts informed

   consumers that they would be enrolled in PPOs that would provide coverage for surgery,

   diagnostic testing, and doctor’s visits. Defendants told consumers that they conducted broad

   searches and submitted consumers’ applications for approval, that they worked with many

   carriers, all “A-Rated,” and had pinpointed the very best option for the consumer. Defendants

   described the products as being like “insurance through an employer,” and said there would be

   “no limits” on the plan’s usage. Defendants touted benefits that would limit consumers’ out of

   pocket costs to “pennies on the dollar” and that a doctor’s appointment would cost as little as

   $20, and a major hospitalization as little as $5,000. Recorded sales calls corroborate that

   Defendants’ telemarketers regularly made these representations as scripted. For example, at least

   83% of the time, Defendants expressly told consumers that there were “no limits” on the

   product’s usage. Defendants’ telemarketers also made other, unscripted representations to

   consumers about Defendants’ plan offerings and the extent of coverage, including that

   consumers would have only a small co-pay for unlimited doctor’s visits and specific

   prescriptions, or that the plan operated as a “70/30” plan, with the consumer responsible for only

   30% of any medical costs.

          This evidence alone would be enough to establish Defendants’ widespread deception, but



                                                   26
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 33 of 48




   this element also is demonstrated by the thousands of consumer complaints describing the above

   misrepresentations, the multiple regulatory investigations that resulted from those complaints,

   and internal and third party emails about Defendants’ ongoing compliance issues. Defendants’

   misconduct was so persistent, in fact, that one HII executive described their promises to improve

   compliance and stop making misrepresentations as a “daily joke.”

          B. Defendants’ Representations Were False and Likely to Mislead Reasonable
             Consumers
          Undisputed evidence also shows Defendants’ claims about their products’ benefits, their

   affiliations, and their expertise were false. Those claims also were likely to mislead—and in fact

   did mislead—reasonable consumers. When assessing whether a representation is likely to

   mislead consumers acting reasonably under the circumstances, courts look both to the particular

   statements made and to the overall “net impression” of the representations. FTC v. Nat’l

   Urological Grp., Inc., 645 F. Supp. 2d 1167, 1189 (N.D. Ga. 2008), aff’d, 356 F. App’x 358

   (11th Cir. 2009) (per curiam) (internal citation omitted). Both Defendants’ express

   representations and the overall “net impression” of their sales practices were likely to mislead

   reasonable consumers. See, e.g., FTC v. Partners In Health Care Ass’n, Inc., 189 F. Supp. 3d

   1356, 1365 (S.D. Fla. 2016) (medical discount card sellers misrepresented they were selling

   insurance by using terms “like ‘copay,’ ‘premium,’ and ‘deductible’ which are commonly

   associated with insurance”).

          Although Defendants’ lead generation websites led consumers to believe that Defendants

   would enroll them in ACA-qualified healthcare plans, the plan documents themselves

   indisputably show that Defendants did not enroll consumers in products that met the minimum

   essential coverage requirements of the ACA. Specifically, Defendants’ plans did not provide

   coverage for maternity care, prescription drugs, rehabilitation services, laboratory services, or



                                                    27
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 34 of 48




   preventive services. Likewise, although Defendants’ lead generation websites claimed

   affiliations with the AARP and Blue Cross Blue Shield, it is undisputed that Defendants were not

   affiliated with Blue Cross Blue Shield or AARP, and did not sell their products.

          Similarly, Defendants’ on-script representations about the benefits their plans would

   provide were false and misleading. The limited indemnity benefits available to Defendants’

   consumers bore no resemblance to the benefits described in their sales scripts and sales calls.

   These products are not PPOs, and they do not limit out of pocket expenses to “pennies on the

   dollar.” In fact, because Defendants’ products have no out of pocket maximum, they expose

   consumers to far greater financial risk than the comprehensive plan Defendants described.

          Despite the promise that there would be “no limits on the plan’s usage,” Defendants’

   products are by their very nature exceptionally limited. Indemnity benefits work in exactly the

   opposite way from traditional health insurance—the carrier has a defined, nominal obligation,

   such as $50 for each of three visits to a doctor per year, and the consumer must cover every other

   cost from those visits. For example, between the amounts paid for doctor visits and other medical

   services, one of Defendants’ products had a maximum annual pay-out value of approximately

   $3,200, which consumers would reach only if they happened to need every covered service,

   including hospitalization for 100 days that year. Hospitalization for such a lengthy period alone

   could cost well over $200,000; with Defendants’ plan, the consumer would be responsible for at

   least $197,000. Under an ACA qualified plan, by contrast, the bulk of covered medical expenses

   are paid by the plan, with the consumer being responsible only for a much smaller out of pocket

   maximum, which in 2018 was $7,500 on an ACA plan.

          When Defendants departed from their sales scripts to tell even more egregious lies about

   their products, those representations were similarly false and misleading. Contrary to



                                                   28
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 35 of 48




   Defendants’ promises, their products do not have co-pays for appointments or treatments, and

   they do not have an out of pocket maximum. Nor did Defendants’ plans cover 70% of

   consumers’ healthcare costs, a claim that Defendants made for years, as evidenced by consumer

   complaints and correspondence from HII. Many of Defendants’ customers were left with

   medical debt far exceeding the limits Defendants represented, which alone establishes that those

   claims were false.

           Although the FTC is not required to show that consumers were actually misled, the FTC

   has done so here through numerous declarations from consumer victims, recordings of customer

   service and verification calls, cancellation records, and consumer complaints from Defendants’

   and third parties’ business records. Proof of consumers actually being misled is “‘highly

   probative to show that a practice is likely to mislead consumers acting reasonably under the

   circumstances.’” FTC v. USA Fin., LLC, 415 F. App’x 970, 973 (11th Cir. 2011) (quoting FTC

   v. Cyberspace.Com, LLC, 453 F.3d 1196, 1201 (9th Cir. 2006)).

           This voluminous and incontrovertible evidence, including the reasons cited by thousands

   of consumers who canceled their plans, demonstrates that based on Defendants’ pervasive

   misrepresentations, thousands of consumers bought what they thought was comprehensive health

   insurance or its equivalent.30




   30
     Because the undisputed evidence shows that Defendants’ representations to consumers were false and
   misleading, Dorfman's purported First Amendment defense (ECF No. 346 at 7) is inapplicable and
   insufficient as a matter of law. See Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 554 (2001) (“For
   commercial speech to come within [the First Amendment], it at least must concern lawful activity and not
   be misleading.” (quoting Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of N.Y., 447 U.S. 557,
   557 (1980))); see also Va. State Bd. of Pharm. v. Va. Citizens Consumer Council, Inc., 425 U.S. 748, 771
   (1976) (collecting cases and holding that “[u]ntruthful speech, commercial or otherwise, has never been
   protected for its own sake.”). Similarly, Dorfman’s attempt to rely on post-sale disclosures or disclaimers
   as a defense to the FTC’s claims also fails. (ECF No. 346 at 6). The undisputed evidence shows that any
   such disclaimers were given after consumers agreed to make a purchase, and were insufficiently clear to
   correct the false net impression created by Defendants’ advertising and sales pitch.

                                                       29
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 36 of 48




          C. Defendants’ Representations Were Material to Consumers
          Defendants cannot plausibly suggest that their misrepresentations here were not material.

   Whether a representation is material, like the question whether a representation is likely to

   mislead consumers, is evaluated from the perspective of the “reasonable prospective purchaser.”

   FTC v. Washington Data Res., 856 F. Supp. 2d 1247, 1272 (M.D. Fla. 2012). A representation is

   material “if it is of a kind usually relied upon by a reasonably prudent person.” Transnet Wireless

   Corp., 506 F. Supp. 2d at 1266. Only a tendency to affect a reasonable consumer’s choice

   concerning the product is required; “subjective reliance by each victim” is not. Id. at 1266-1267

   (citation omitted).

          Defendants’ representations were indisputably material for at least three reasons. First,

   Defendants’ express, deliberate representations are presumptively material. Id. at 1267 (“Express

   claims, or deliberately made implied claims used to induce the purchase of a particular product

   or service are presumed to be material.”); FTC v. SlimAmerica, Inc., 77 F. Supp. 2d 1263, 1272

   (S.D. Fla. 1999). The same is true for Defendants’ claims involving “health, safety, or other

   areas with which reasonable consumers would be concerned.” Kraft Inc. v. FTC, 970 F.2d 311,

   322 (7th Cir. 1992); Novartis v. FTC, 223 F.3d 783, 786 (D.C. Cir. 2000) (claims about efficacy

   of a health-related product deemed material).

          Second, Defendants’ representations about what their plans would cover go to “the heart

   of a consumer’s decision to purchase” a product or service and are presumptively material. FTC

   v. USA Beverages, Inc., No. 05-61682, 2005 WL 5654219, at *6 (S.D. Fla. Dec. 6, 2005), report

   and recommendation adopted, No. 05-61682, 2005 WL 5643834 (S.D. Fla. Dec. 9, 2005).

          Third, Defendants’ representations led to substantial consumer injury, and therefore are

   demonstrably material. See FTC Policy Statement on Deception, Appended to Matter of Cliffdale

   Assocs., Inc., 103 F.T.C. 174, 183 (1984) (“Injury exists if consumers would have chosen


                                                   30
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 37 of 48




   differently but for the deception. If different choices are likely, the claim is material, and injury

   is likely as well. Thus, injury and materiality are different names for the same concept.”). As a

   result of Defendants’ scheme, consumers not only enrolled in their plans, collectively losing

   more than $400 million on fees, but many of them also incurred substantial uncovered medical

   expenses. Due to the lack of coverage under Defendants’ plans, moreover, some consumers were

   forced to delay or forgo much needed care or medications. And as evidenced by the significant

   numbers of consumers who canceled their enrollments within days, citing the insufficiency of

   benefits or that the plans were not ACA-qualified, Defendants’ misrepresentations clearly

   impacted their enrollment decisions, leaving some uninsured until the next year’s open

   enrollment period.

          Because the undisputed evidence establishes all elements of a deception claim under

   Section 5 of the FTC Act, the Court should enter summary judgment in favor of the FTC on

   Count I.

   V.     Count II: Defendants Conducted a Massive Nationwide Deceptive Telemarketing
          Scheme in Violation of the Telemarketing Sales Rule.
          The Court has already ruled that Defendants’ nationwide telemarketing campaign is

   subject to the Telemarketing Sales Rule.31 (ECF No. 287; ECF No. 298-1 at 34-35). The above

   undisputed facts, including those admitted by the Corporate Defendants, demonstrate that, in the

   course of that nationwide telemarketing campaign, Defendants (a) misrepresented materials

   aspects of the product they sold; (b) misrepresented their own affiliation with the government

   and multiple private entities; and (c) made false and misleading statements to consumers to

   induce them to pay for Defendants’ phony insurance plans. It is thus beyond genuine dispute

   that, in each of the above three ways, Defendants have violated the TSR.

   31
     Defendants marketed products to hundreds of thousands of consumers across the country through the
   use of outbound telemarketing. (SUMF ¶ 3(c),(d).)

                                                     31
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 38 of 48




          A.      Defendants’ Material Misrepresentations Violated Parts 310.3(a)(2)(iii)
                  and 310.3(a)(4) of the TSR
          The TSR prohibits sellers and telemarketers from misrepresenting, directly or by

   implication, in the sale of goods or services, any material aspect of the performance, efficacy,

   nature, or central characteristics of the goods or services that are the subject of a sales offer. 16

   C.F.R. § 310.3(a)(2)(iii). The TSR also prohibits sellers and telemarketers from making any false

   or misleading statements to induce a person to pay for goods or services. 16 C.F.R. § 310.3(a)(4).

   As discussed at length in Section IV. above, Defendants made material misrepresentations about

   the very nature of the products they sold to induce consumers to purchase them, violating these

   two provisions of the TSR. Cf. Partners In Healthcare Ass’n, 189 F. Supp. 3d at 1368.

          B.      Defendants’ False Claims of Affiliation Violated Part 310.3(a)(2)(vii) of the
                  TSR.
          The TSR also prohibits sellers and telemarketers from misrepresenting, directly or by

   implication, a seller’s or telemarketer’s affiliation with, or endorsement or sponsorship by, any

   person or government entity. 16 C.F.R. § 310.3(a)(2)(vii). As discussed in Section I.B.2. above,

   Defendants’ lead generation websites deliberately suggested that Defendants were affiliated with

   AARP and nationally recognized insurance carriers like Blue Cross Blue Shield, and that

   Defendants were sellers of government-sponsored health insurance. Defendants shored up these

   claimed affiliations by representing during sales calls that they offered plans from “major A rated

   carriers.” The undisputed evidence establishes that Defendants were not affiliated with AARP or

   Blue Cross Blue Shield, and that they were not sellers of, or experts on, government-sponsored

   health insurance. Therefore, Defendants have violated this provision of the TSR. Cf. FTC v. Life

   Mgmt. Servs. Of Orange County, 350 F. Supp.3d 1246, 1264-65 (M.D. Fla. 2018).

          Because the undisputed evidence establishes that Defendants violated Parts

   310.3(a)(2)(iii), 310.3(a)(4), and 310.3(a)(2)(vii) of the TSR, the Court should enter summary


                                                     32
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 39 of 48




   judgment in favor of the FTC on Count II.

   VI.    The Undisputed Facts Show That Defendants Operated Their Deceptive Scheme as
          a Common Enterprise.
          “If the structure, organization, and pattern of a business venture reveal a ‘common

   enterprise’ or a ‘maze’ of integrated business entities, the FTC Act disregards corporateness.”

   Washington Data Res., 856 F. Supp. 2d at 1271. Courts consider several factors to determine if a

   common enterprise exists, including: (1) maintaining officers and employees in common; (2)

   operating under common control; (3) sharing of office space; (4) operating the business through

   a maze of interrelated companies; (5) commingling of funds; and (6) sharing of advertising and

   marketing. See id.; FTC v. Lanier Law, LLC, 715 F. App’x 970, 979 (11th Cir. 2017). Each of

   these elements favors treating the Corporate Defendants as a common enterprise.

          The Corporate Defendants shared common officers and employees, including their Chief

   Marketing Officer, Chief Compliance Officer, Vice President of Analytics and Operations, and

   their IT, accounting, and human resources staff. They were commonly controlled by Dorfman,

   who had a 99% ownership interest in Health Center Management LLC, which owned all of the

   other Corporate Defendants. Dorfman was the CEO of each Corporate Defendant, and his office

   was at the Hollywood, Florida location where each of the Corporate Defendants primarily

   operated.

          The undisputed evidence establishes that these interrelated companies operated together

   as Simple Health to support the telemarketing done by HBO. The revenue for all of the

   Corporate Defendants consisted almost entirely of the commissions paid for HBO’s sales. SIL,

   for example, received more than 92% of its revenues directly from HBO, which also funded its

   payroll. Innovative Customer Care had no outside source of revenue. Senior Benefits One’s

   minimal revenues were from telemarketing targeted at consumers over the age of 65. Money was



                                                   33
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 40 of 48




   frequently transferred between the Corporate Defendants. In 2015, the Corporate Defendants

   were all rebranded under the single DBA of “Simple Health,” which was the name on the signs

   at each of the business locations and the public-facing identity of this operation. (SUMF

   ¶ 2(e),(g).)

           These facts align this case with the many others where courts in the Eleventh Circuit have

   granted summary judgment in the FTC’s favor on common enterprise allegations. See, e.g., FTC

   v. Pointbreak Media, LLC, 376 F. Supp. 3d 1257, 1269 (S.D. Fla. 2019) (finding a common

   enterprise among companies that, among other things, “maintained an unholy alliance” as

   evidenced by shared resources and complete reliance on each other for survival) (internal

   quotation marks and citation omitted); FTC v. NPB Advert., Inc., 218 F. Supp. 3d 1352, 1362

   (M.D. Fla. 2016) (finding a common enterprise where corporations operated under common

   control, commingled funds, shared advertising, and retained the same employees).

   VII.    Defendant Dorfman Is Individually Liable for the Defendants’ Violations of the
           FTC Act and the Telemarketing Sales Rule.
           Dorfman is liable for both injunctive and monetary relief for the Corporate Defendants’

   unlawful practices if he (1) “participated directly in the practices or acts or had the authority to

   control them” and (2) “had some knowledge of the practices.” FTC v. Gem Merch. Corp., 87

   F.3d 466, 470 (11th Cir. 1996). The undisputed evidence satisfies both elements.

       A. Dorfman’s Authority to Control or Direct Participation in the Unlawful Practices

           The FTC satisfies the participation or control prong by proving either authority to control

   or direct participation. Here, the undisputed facts easily satisfy both prongs.

           First, Dorfman had the authority to control Defendants’ conduct. Specifically, his

   undisputed “status as a corporate officer gives rise to a presumption of ability to control a small,

   closely-held corporation.” Transnet, 506 F. Supp. 2d at 1270; Partners in Health Care Ass’n,



                                                     34
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 41 of 48




   189 F. Supp. 3d at 1367. That presumption is difficult to rebut and has not been rebutted here.

   Transnet, 506 F. Supp. 2d at 1270 (“A heavy burden of exculpation rests on the chief executive

   and primary shareholder of a closely held corporation whose stock-in-trade is overreaching and

   deception.” (internal quotations omitted).

          The FTC may also prove authority to control where, as here, the individual is “active[ly]

   involve[d] in business affairs and the making of corporate policy.” FTC v. IAB Mktg. Assocs.,

   LP, 746 F.3d 1228, 1233 (11th Cir. 2014). As described in Section I.F. above, Dorfman was fully

   involved in all business operations and had the authority to make business decisions ranging

   from the most minor, such as dress code or funds to buy candy for staff, to the most important,

   such as what Defendants’ sales scripts should say, how commissions should be structured, and

   whether vendors could be paid. He supervised all of the company’s executives, had the authority

   to hire and fire employees, could (and did) place anyone he wanted on the payroll, even people

   who did not work at the company, such as his wife and mother, and used corporate accounts as

   his own “personal ‘piggy bank.’”

          In addition to having control over the enterprise, Dorfman actively participated in the

   Corporate Defendants’ deceptive scheme. Critically, Dorfman reviewed, revised, and approved

   the misleading sales scripts used by Defendants’ telemarketers. He received detailed reports on

   various metrics of the business, including daily sales numbers, daily cancellations, and the

   performances of specific lead generation campaigns. He also was heavily involved in marketing

   and lead generation decisions, including weighing in on which lead generation websites to use

   and how Defendants would tout an affiliation with BCBS in their marketing. Confronted with

   compliance issues and complaints, Dorfman directed his employees to lie and cover up the

   companies’ failings, rather than take the corrective measures necessary to honestly enroll



                                                   35
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 42 of 48




   consumers in their plans. This conduct alone establishes his liability. Partners in Health Care

   Ass’n, 189 F. Supp. 3d at 1367 (“Awareness of fraudulent practices and failure to act within

   one’s authority to control such practices is sufficient to establish liability.” (internal quotations

   omitted)).

           These facts demonstrate Dorfman’s participation in, and authority to control, Defendants’

   illegal conduct—either of which is sufficient to hold him individually liable for injunctive relief.

       B. Dorfman’s Knowledge of the Unlawful Practices

           Dorfman also indisputably had “some knowledge” of the unlawful practices. The

   “knowledge” element is satisfied if Dorfman (1) had “actual knowledge of material

   misrepresentations” or other unlawful conduct, (2) was “reckless[ly] indifferen[t] to the truth or

   falsity of such misrepresentations,” or (3) had an “awareness of a high probability of fraud” and

   intentionally avoided knowing the truth. See FTC v. Wilcox, 926 F. Supp. 1091, 1104 (S.D. Fla.

   1995). “An individual’s degree of participation in the business is probative of knowledge.”

   Partners in Health Care Ass’n, 189 F. Supp. 3d at 1367. In particular, an individual’s “pervasive

   role and authority” over a defendant creates a “strong inference” that the individual had

   knowledge. See FTC v. Commerce Planet, Inc., 878 F. Supp. 2d 1048, 1082 (C.D. Cal. 2012),

   aff’d in part and vacated in part on other grounds, 815 F.3d 593 (9th Cir. 2016). Evidence of a

   “pervasive role” includes serving as principal owners and officers, drafting telemarketing scripts,

   controlling the businesses’ finances, and overseeing their activities. FTC v. Amy Travel Serv.,

   875 F.2d 564, 574-75 (7th Cir. 1989), overruled on other grounds by FTC v. Credit Bureau

   Center, LLC, 937 F.3d 764 (7th Cir. 2019). As discussed above, the undisputed evidence shows

   that Dorfman did all of those things and more. Dorfman’s active participation in Defendants’

   operations assures that, at a minimum, he had a reckless disregard or awareness of a high

   probability of fraud with an intentional avoidance of the truth. See FTC v 1st Guar. Mortg.

                                                     36
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 43 of 48




   Corp., Case No. 09-cv-61840, 2011 WL 1233207, at *15 (S.D. Fla. Mar. 30, 2011) (quoting Amy

   Travel Serv., 875 F.2d at 574).32 This alone would satisfy the knowledge requirement.

           The undisputed evidence also convincingly establishes Dorfman’s actual knowledge of

   Defendants’ unlawful practices. As discussed, he was fully aware of the misrepresentations in

   Defendants’ scripts, and, by virtue of the daily reports he requested and received, Dorfman was

   aware that consumers complained daily about the misrepresentations made during Defendants’

   sales calls. Dorfman received reports from HII and Defendant Girouard about the thousands of

   complaints regarding agent misrepresentations. He personally listened to sales call recordings

   and directed his staff to lie about the existence of certain recordings. He even ordered his staff to

   submit fake positive BBB reviews to hide Defendants’ deceptive conduct. Given such facts,

   courts routinely find individual defendants liable for monetary relief in FTC cases. E.g., Partners

   in Health Care Ass’n, 189 F. Supp 3d at 1368 (finding that individual defendant “had knowledge

   of the deceptive practices through numerous consumer complaints, the Better Business Bureau’s

   investigation, emails from his employees . . . and the high cancellation rate”).33

   VIII. The Court Should Enter the Proposed Order for Injunctive and Monetary Relief.
           Pursuant to Section 13(b) of the FTC Act, this Court may enter a permanent injunction

   for violations of “any provision of law enforced by the FTC.” 15 U.S.C. § 53(b). Section 13(b)

   also gives courts authority to grant “ancillary relief necessary to accomplish complete justice.”

   32
      Indeed, while the record establishes actual knowledge, Dorfman’s testimony and discovery responses in
   this case also illustrate reckless disregard or an intentional avoidance of the truth. When asked in his
   deposition if he was aware that “consumers complained to departments of insurance about Simple
   Health,” he testified “I wasn’t involved in the day-to-days with regards to Simple Health’s compliance.
   Could have heard, you know, from time to time that there may have been one.” In response to requests for
   admission asking whether his companies had ever sold ACA-qualified health plans (as advertised for
   years) or described their plans as having “no limits on . . . usage” (they did, as scripted), he responded that
   he did not know.
   33
      Although Dorfman has pleaded in his defense that unspecified third parties are actually responsible for
   the deceptive conduct at issue (ECF No. 346 at 6), the undisputed evidence establishes that Dorfman and
   his companies participated directly in the unlawful conduct. The potential involvement of others does not
   immunize the named Defendants.

                                                         37
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 44 of 48




   FTC v. U.S. Oil & Gas Corp., 748 F.2d 1431, 1434 (11th Cir. 1984). This includes the authority

   to order restitution and disgorgement of unlawfully obtained funds. Partners in Health Care

   Ass’n, 189 F. Supp. 3d at 1370 (S.D. Fla. 2016).

          Because Defendants’ conduct also violated the TSR, Section 19b of the FTC Act

   provides an independent basis for ordering equitable monetary relief. Section 19b confers upon

   the FTC the authority to obtain such relief “as the court finds necessary to redress injury to

   consumers or other persons.” 15 U.S.C. § 57b. Moreover, the Eleventh Circuit has explicitly held

   that where liability is established for “violation[s] of [both] section 5(a) and the TSR, the FTC

   [is] entitled to seek relief under both section 13(b), 15 U.S.C. § 53(b), and section 19(b), 15

   U.S.C. § 57b, of the FTC Act.” FTC v. Washington Data Res., Inc., 704 F.3d 1323, 1326 (11th

   Cir. 2013).

          Here, because there is a cognizable danger that Defendants, if left to their own devices,

   would again violate the FTC Act and the TSR, a permanent injunction is necessary to protect

   future consumers. As part of a common enterprise, through which they engaged in concerted

   wrongdoing, Defendants are jointly and severally liable for equitable monetary relief. The

   appropriate measure here is the full amount Defendants collected in commissions.

          A. The Court Should Enter a Permanent Injunction Against Defendants.
          Section 13(b) of the FTC Act authorizes the Court to issue a permanent injunction when a

   defendant violates any law enforced by the FTC and there is “some cognizable danger” that they

   will continue to violate such laws. See, e.g., USA Fin., LLC, 415 F. App’x at 975 (11th Cir.

   2011); see also United States v. W.T. Grant Co., 345 U.S. 629, 633 (1953) (to issue a permanent

   injunction, court must only determine that there is “some cognizable danger of a recurrent

   violation, something more than the mere possibility which serves to keep the case alive”). Not

   only does Defendants’ egregious misconduct in this case alone necessitate strong injunctive


                                                    38
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 45 of 48




   relief, but their history of ignoring warnings from and misleading regulators evidences an

   unwillingness to course correct even when faced with disciplinary action.

          The attached proposed permanent injunction would ban the Defendants from engaging in

   any future telemarketing as well as the marketing and sale of any healthcare-related products.

   The proposed order would also prohibit them from making misrepresentations in the sale of any

   other products. Defendants’ shameless scheme to prey on vulnerable consumers in need of health

   insurance and their repeated lies to state regulators and law enforcement about the existence of

   damning sales call recordings show that absent these bans, Defendants are likely to deceive

   consumers again through similar means. The order also would impose standard compliance

   reporting, monitoring, and recordkeeping obligations that will aid the FTC in monitoring

   Defendants’ compliance. Each provision is similar or identical to those imposed by courts in this

   district in other FTC matters. See, e.g., FTC v. Partners In Health Care Ass’n, Case No. 14-

   23109-CIV-SCOLA (S.D. Fla. June 27, 2016), ECF No. 206 (after granting summary judgment

   for FTC, imposing nearly identical healthcare-related and telemarketing bans and monetary

   judgment against defendants); FTC v. Pointbreak Media, LLC, Case No. 18-CIV-61017-CMA

   (S.D. Fla. April 25, 2019), ECF No. 266 (after granting summary judgment for FTC, imposing

   telemarketing and other bans and monetary judgment against individual defendants). The

   proposed order also would prohibit further charges to Defendants’ victims absent the consumer’s

   affirmative consent to ongoing enrollment and fees, which would be ascertained by a notice

   process undertaken by the Receiver.

          B. The FTC Seeks Reasonable and Appropriate Equitable Monetary Relief to
             Refund What Defendants Took From Consumers.
          Eleventh Circuit law holds that Defendants’ gross revenues, less refunds and

   chargebacks, is the appropriate measure of monetary relief. Washington Data Res., Inc., 704 F.3d



                                                   39
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 46 of 48




   at 1327. The attached proposed permanent injunction would impose a $195,466,443 judgment

   against Dorfman and the Corporate Defendants as equitable monetary relief.34 Where, as here,

   Defendants have made material and widespread misrepresentations, consumer reliance is

   presumed. See, e.g., McGregor v. Chierico, 206 F.3d 1378, 1388 (11th Cir. 2000). Defendants

   bear the burden of proving any offsets by providing evidence that individual consumers were not

   injured by their unlawful conduct. See, e.g., FTC v. Bronson Partners, LLC, 654 F.3d 359, 369

   (2d Cir. 2011). Because Defendants have thus far not established a factual basis for any such

   offsets, the Court should enter a monetary judgment of $195,466,443.

   IX.            Conclusion
          For the foregoing reasons, the FTC respectfully requests that the Court grant the FTC

   summary judgment against Dorfman and the Corporate Defendants on all counts in its Second

   Amended Complaint and enter the attached proposed final order of permanent injunction and

   monetary judgment.




   34
     This amount likely understates appropriate equitable monetary relief. Although Defendants began
   operating in 2012, the earliest data produced to the FTC concerning Defendants’ revenues is from
   October 2013.

                                                     40
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 47 of 48




   Dated: January 15, 2021      Respectfully submitted,

                                ALDEN F. ABBOTT
                                General Counsel

                                /s/ Elizabeth C. Scott
                                ELIZABETH C. SCOTT, Special Bar No. A5501502
                                escott@ftc.gov; (312) 960-5609
                                JOANNIE WEI, Special Bar No. A5502492
                                jwei@ftc.gov; (312) 960-5607
                                PURBA MUKERJEE, Special Bar No. A5502694
                                pmukerjee@ftc.gov; (312) 960-5611
                                Federal Trade Commission
                                230 S. Dearborn Street, Suite 3030
                                Chicago, Illinois 60604
                                Telephone: (312) 960-5634
                                Facsimile: (312) 960-5600

                                Attorneys for Plaintiff
                                FEDERAL TRADE COMMISSION




                                         41
Case 0:18-cv-62593-DPG Document 374 Entered on FLSD Docket 01/15/2021 Page 48 of 48




                                  CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that a true and correct copy of the foregoing was served on January 15,
   2021, by the Notice of Electronic Filing, and was electronically filed with the Court via the
   CM/ECF system, which generates a notice of filing to all counsel of record.



                                                      /s/ Elizabeth C. Scott
                                                      ELIZABETH C. SCOTT
                                                      Special Bar No. A5501502
